In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                                 No. 14-608V
                                           Filed: December 2, 2015

* * * * * * * * *                      *    *   *   *              UNPUBLISHED
CHRISTOPHER SHERMAN,                                *
                                                    *
                         Petitioner,                *              Special Master Gowen
                                                    *
v.                                                  *              Joint Stipulation on Damages;
                                                    *              Influenza (“Flu”) Vaccine; Tdap
SECRETARY OF HEALTH                                 *              Vaccine; Guillain-Barré Syndrome
AND HUMAN SERVICES,                                 *              (“GBS”)
                                                    *
                         Respondent.                *
                                                    *
*    * *    *   *    *   *   *    *    *    *   *   *

Ronald C. Homer, Conway, Homer & Chin-Caplan, Boston, MA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, D.C., for respondent.

                              DECISION ON JOINT STIPULATION1

        On July 14, 2014, Christopher Sherman (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that, as a result of receiving influenza (“flu”) and Tetanus-diptheria-acellular
pertussis (“Tdap”) vaccinations on September 20, 2012, he developed Guillain-Barré Syndrome
(“GBS”). Petition at 1. Further, petitioner alleged that he experienced residual effects of the
injury for more than six months. Id. at ¶ 23.




1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party
has 14 days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                        1
        On November 30, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccine and/or the
Tdap vaccine caused petitioner’s GBS or any other injury, and further denies that his current
disabilities are a sequela of a vaccine-related injury. Stipulation at ¶ 6. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    (1) A lump sum of $325,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
        Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with
        the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2